Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per preliminary amendment filed on 12/09/2019, claims 1-20 are pending.

Claim Objections
Claims 4, 10 and 14 are objected to because of the following informalities:  
Claim 4 line 4 the limitation “a composite of data in for corresponding time segments” appears to contain a grammatical/typographical error.
Claim 10 is objected to, because the recited “memory” should be amended to “non-transitory memory storing computer readable instructions that…”
Claim 14 line 4 the limitation “a composite of data in for corresponding time segments” appears to contain a grammatical/typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. EP 2512347 B1 (hereinafter “Kumar”, submitted by the Applicant).
Regarding claim 1, Kumar discloses a method for analysing heart data of a user2 (see Abstract), the method being performed in an analysis device (signal processing apparatus 100: processing unit PU/processor, see [0039:4th sentence] and comprising the 3steps of:  4
obtaining phonocardiogram data, representing audio data of activities 5of the heart, from a portable sensor device ([0039] PCGI detecting PCG data as shown in Fig. 1; also Fig.2: PCGI detecting PCG data); 
6obtaining electrocardiogram data, based on electrical signals 7measured by electrodes placed on the body of the user, from the portable sensor 8device, wherein the electrocardiogram data corresponds to the 9phonocardiogram data in time ([0026-0027, 0044, 0062] the discussed device also includes ECG detection; also see GI detecting GD/gating data, i.e. ECG as mentioned in [0026-0027]);  
10dividing the phonocardiogram data in time segments based on cardiac 11cycles identified using at least one of the phonocardiogram data and the 12electrocardiogram data (phonocardiogram signal is correlated with another gating/physiological signal, i.e. ECG, for segmentation. See [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027], [0030, 0033, 0043, 0061-0062] discusses other inputs and/or user modification for segmentation and classification of phonocardiogram);  
13dividing the electrocardiogram data in time segments corresponding 14to the time segments of the phonocardiogram data (phonocardiogram signal and another gating/physiological signal, i.e. ECG are used for segmentation and classification of the data into cardiac cycles; see [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027], [0026, 0030, 0033, 0043, 0061-0062]); and  
15determining whether the heart is considered to need further 16examination or not based on only time segments of the phonocardiogram data and 17the electrocardiogram data where the quality of the phonocardiogram data is 18greater than a threshold level and the quality of the electrocardiogram data is 19greater than a threshold level ( [0018, 0031] determining a confidence value (CV) of the phonocardiogram data as an analysis result RES of the previous correlation step, i.e. [0054] based on gating data GD-ECG as discussed earlier, and then determine either continue to capture data or stop capturing data based on the comparison of confidence level to a predetermined quality threshold. Also see [0039-0041, 0054, 0062-0064]).
Regarding claim 2, Kumar discloses the method according to claim 1, wherein 2 the step of dividing the phonocardiogram data comprises dividing the 2 phonocardiogram data in time segments based on cardiac cycles identified using the electrocardiogram data. (See [0026:2nd sentence] “gating interface adapted to receive a gating signal indicative of a segmentation of consecutive cardiac cycles…” Also see [0026-0027]) 
1 Regarding claim 3, Kumar discloses the method according to claim 1, 2wherein each cardiac cycle is made up of a plurality of time segments. ([0030: last sentence] “different segments” and [0033: 3rd sentence] “…a segmentation of consecutive cardiac cycles” these are indicative of a plurality of time segments.  Also [0030, 0033, 0043, 0061-0062] discusses other inputs and/or user defined modification for segmentation and classification of phonocardiogram data, which is sufficient to encompass dividing a cardiac cycle to a plurality of time segments.
1 Regarding claim 4, Kumar discloses the method according to claim 1, ,;,wherein the step of determining whether the heart is 3considered to need further examination or not comprises the step of:  4calculating a composite of data in for corresponding time segments 5in the cardiac cycles. (see [0054] and also Fig.2: RES results is a composite of data based on correlation of PCG and GD, i.e. ECG data, which have been segmented)
11Regarding claim 7, Kumar discloses the method according to claim 1, wherein the step of determining whether the heart is 3considered to need further examination or not comprises the step of:  4deriving a plurality of frequency components of the 5phonocardiogram data. ([0029:2nd sentence] “The phonocardiogram signal may also be presented as a time-frequency diagram produced for example by means of Fast Fourier Transformation (FFT)…”; also see [0036:5th-6th sentences] frequency time domain analysis, and wavelet analysis of PCG signal) 
3Regarding claim 8, Kumar discloses the method according to claim 7, wherein the step of determining whether the heart is considered to need 3further examination or not comprises the steps of:  4determining whether there is a signal greater than a threshold level 5in a particular frequency component of the phonocardiogram data;  6determining that the heart is considered to need further examination 7when there is no signal greater than the threshold level in the particular frequency 8component; and  9analysing signal levels in other frequency components when there a 10signal greater than the threshold level in the particular frequency component. ([0039] “…analyze the phonocardiogram signal PCG by extracting relevant features… [e.g.] frequencies of sections of the phonocardiogram… then match the determined features of the phonocardiogram signal PCG with predetermined threshold or numeric ranges in order to arrive at the analysis result RES…”
1 Regarding claim 9, Kumar discloses the method according to claim 1, further comprising the step of:  3transmitting a signal to a device of the user containing information of 4whether the heart is considered to need further examination or not. (Fig.4: 411 “display analysis result and confidence value” and Fig.4: 412-413 are steps to allow the user to continue or stop data acquisition and/or analysis)

1Regarding claim 10, it is rejected by Kumar under the same rationale as discussed to claim 1 above, Kumar, [0028] and [0039] discusses an analysis device for analysing heart 2data of a user; also see Fig. 2.
ClaimsClaims 16-18, which depend from claim 10, are rejected by Kumar under the same rationale as discussed to claims 2-4 above, respectively.

1Regarding claim 11, the claim is rejected by Kumar under the same rationale as discussed to claims 1 and 10 above. Fig. 2: SMEM is non-transitory computer readable storage medium storing computer executable instructions for the describe method; also see [0001] and [0039].
Claims 12-14, which depend from claim 11, are rejected by Kumar under the same rationale as discussed to claims 2-4 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1, 10 and 11 above, and in further in view of Kinast et al. US 9,408,542 B1 (hereinafter “Kinast”).
Regarding claim 5, Kumar discloses the method according to claim 1, 2but Kumar does not disclose 4determining a time between a peak in the electrocardiogram data and 5a peak in the phonocardiogram data. Kinast, another prior art reference in analogous art discloses a system for acquiring ECG and heart acoustic signals (as shown in Fig. 2D) discloses correlating the heart acoustic signal to the ECG signal. In particular, in using the acquired data to determine a cardiac pathology, the system determines a difference in time between an R wave peak of the ECG waveform and a feature of the acoustic sound wave (e.g. peak); see col.9, ll.50-col.10, ll.3. (Also see col.8, ll.55-col.9, ll.9, and col.10, ll.66-col.11, ll.13.) It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kumar in view of Kinast to determine a time differences in the peaks of ECG and PCG data; the motivation for doing so is because this allows for more comprehensive blood pressure measurements (see Kinast: Background of invention).
1Claims 15 and 19 are also rejected by Kumar in view of Kinast under the same rationale as discussed to claim 5 above.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 and 10 above, and in further in view of Peretto US 2008/0027333 A1.
Regarding claim 6, Kumar discloses the method according to claim 1, but Kumar does not disclose adjusting a gain applied for the phonocardiogram data based on the electrocardiogram data. Peretto, another prior art reference in analogous art discloses a method and apparatus for simultaneously acquiring ECG and PCG data (see Abstract, and Fig.1A: 102 and 104) such that the two type of data are correlated for cardiac condition analysis; see [0029]. Peretto further discloses adjusting a gain in the PCG 
Claim 20 is rejected by Kumar in view of Peretto under the same rationale as discussed to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peretto US 2008/0027333 A1 teaches simultaneously acquiring ECG and PCG signal, in which the ECG signal is used to extract certain segments within the PCG signal ([0087]). Also see Fig. 1, in which the composite data of both ECG and PCG are used for calculating a confidence value and for evaluation of further cardiac conditions. (Peretto US 20070032728 A1, US 7828740 B2 and US 8585603 B2 are also similar.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	March 25, 2022